J-S48024-14


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                       IN THE SUPERIOR COURT OF
                                                         PENNSYLVANIA
                            Appellee

                       v.

JESUS MORALES-VAZQUEZ

                            Appellant                  No. 47 MDA 2014


              Appeal from the PCRA Order December 10, 2013
              In the Court of Common Pleas of Lebanon County
Criminal Division at No(s): CP-38-CR-0001898-2009, CP-38-0001899-2009,
                    CP-38-1901-2009, CP-38-1908-2009

BEFORE: DONOHUE, J., JENKINS, J., and PLATT, J.*

MEMORANDUM BY JENKINS, J.:                           FILED AUGUST 22, 2014

        Jesus Morales-

his motion for relief under the Post-                                       We

affirm.

        A jury found appellant guilty of a litany of sexual offenses against his

children, and the trial court sentenced him to an aggregate of 48 ½ - 103



on direct appeal.      He filed a timely PCRA petition and two amended PCRA

petitions through court-appointed counsel. Following an evidentiary hearing,

the court denied PCRA relief. Appellant filed a timely notice of appeal and a

____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.



                                               1
J-S48018-14



timely statement of matters complained of on appeal raising several claims

of ineffective assistance of counsel.

      Having examined the record, the briefs of the parties, and the

applicable law, and the thorough and well-reasoned opinion of the Honorable

Bradford Charles of the Court of Common Pleas of Lebanon County, we



claims of ineffective assistance of counsel. Accordingly, we adopt his opinion

as our own.     See Trial Court Opinion (trial counsel was not ineffective for

failing to

ground that his breathing problems at the time of interrogation made

confession involuntary, since officers properly Mirandized him, never

threatened him, offered to stop questioning him when he mentioned an

attorney, and continued to question because he volunteered that he would

remain and continue to answer questions; trial counsel not ineffective for

failing to raise suppression issue on direct appeal, where court credited trial

             estimony that appellant did not instruct him to raise this issue on

direct appeal, and since issue was meritless for the reasons provided above;

trial counsel not ineffective for failing to hire an expert to show that the lack

of physical evidence negates a finding of sexual abuse, where record from

PCRA evidentiary hearing shows that neither trial counsel nor PCRA counsel



position, and where expert that appellant requested was not qualified to

provide this opinion; trial counsel not ineffective for failing to provide

                                        -2-
J-S48018-14



interpreter every time he met with appellant, where court credited trial



each other every time they me

indicated that he understood counsel, and where appellant never exhibited

any inability to understand courtroom proceedings).

     Order affirmed.


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 8/22/2014




                                   -3-